Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically in Claim 1, there is a transition from a third optical state to a fourth optical state, however, the claim further states “the third and fourth optical states are identical in color and gray scales”. Thus it is unclear as to how one of ordinary skill in the art would know the scope of what qualifies as the transitioned optical states are if both the color and grayscale remain identical. As best understood, and for purposes of this Office Action it will be interpreted as “not identical”. Dependent claims inherit this deficiency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Zeeuw et al. (U.S. App. 2012/0146975 hereinafter referred to as “Zee”) and Sprague et al. (U.S. App. 20080303780 hereinafter “Sprag”).  
In regard to claim 1, Zee teaches a method of driving a bistable electro-optic display including a controller (see Fig. 5, Item 515), the bistable electro-optic display having a matrix of pixels arranged in rows and columns (see Fig. 1 and 6 matrix) and including: a primary pixel that undergoes a transition from a first optical state to a second optical state (see Fig.7, electrophoretic display pixels), a secondary pixel immediately adjacent the primary pixel, wherein the secondary pixel undergoes a transition from a third optical state to a fourth optical state (see Fig. 11 different optical states of adjacent pixels and in 1100 second and first pixel change states but the third remains the same), and a tertiary pixel immediately adjacent the secondary pixel, the secondary pixel being between the primary pixel and the tertiary pixel in a row or in a column (see Fig. 11 different optical states of adjacent pixels and in 1100 second and first pixel change states but the third remains the same) wherein the tertiary pixel does not undergo an optical state transition (see Fig. 11 different optical states of adjacent pixels and in 1100 second and first pixel change states but the third remains the same), the method comprising: a) providing from the controller to the bistable electro-optic display a first update including a first waveform to the primary pixel, a third waveform to the secondary pixel (see at least Abstract and Fig. 15 LUT containing voltage waveforms for discrete pixel states), and a fifth waveform to the tertiary pixel (see at least Abstract and Fig. 11 and 15 LUT containing voltage waveforms for discrete pixel states); and b) providing from the controller to the bistable electro-optic display a second update including a second waveform to the primary pixel, a fourth waveform to the secondary pixel, (see Fig. 11, where in 1100 direct consecutive update 1101-1102 period updates have the first pixel changing states and thus also waveforms for the respective first and second pixels) wherein the first and second optical states are different in color or gray scale while the third and fourth optical states are identical in color and gray scale (see Fig. 11 and Para. 47 and 90, where the third and fourth state changes grayscale and color).  
Zee is not relied upon to teach and no waveform to the tertiary pixel.
Zee does teach the concept of a tertiary pixel (see Fig. 11). 
However, Sprag and no waveform to the pixel (see Fig. 5a and Para. 67 where clearing a pixel and driving it to already a dark state remains at 0 volts).
 It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Zee to include the no voltage state of Sprag to reduce flicker effects (see Para. 35). 
Regarding claim 4, Zee in view of Sprag teaches all the limitations of claim 1. Zee further teaches wherein the bistable electro-optic display is an electrophoretic display (see Para. 4).
Regarding claim 6, Zee in view of Sprag teaches all the limitations of claim 4. Zee further teaches wherein the electrophoretic display comprises an electrophoretic medium disposed in a microcapsule layer (see Para. 47 and Fig. 7).
Regarding claim 9, Zee in view of Sprag teaches all the limitations of claim 1. Zee further teaches wherein the bistable electro-optic display comprises at least 1 primary pixels, at least 1 secondary pixels, and at least 1 tertiary pixels (see Fig. 11). Zee does not explicitly teach at least 10 pixels. However, the extra 9 pixels represents an obvious duplication of parts under MPEP 2144 since Zee already demonstrates an example of shifting the data across one set of pixels there appears no unexpected result with the claimed additional pixels. Thus it would have been obvious to a person of ordinary skill in the art to duplicate the pixels of Zee as modified by Sprag with no unexpected results.
Regarding claim 11 Zee in view of Sprag teaches all the limitations of claim 9. Zee further teaches wherein the bistable electro-optic display comprises at least 24 pixels (see Fig. 4 and 11). Zee does not explicitly teach at least 1000 pixels. However, the extra pixels represents an obvious duplication of parts under MPEP 2144 since Zee already demonstrates an example of 24 pixels there appears no unexpected result with claiming additional pixels. Thus it would have been obvious to a person of ordinary skill in the art to duplicate the pixels of Zee as modified by Sprag with no unexpected results.


Claim(s) 5, 8,  is/are rejected under 35 U.S.C. 103 as being unpatentable over de Zeeuw et al. (U.S. App. 2012/0146975 hereinafter referred to as “Zee”) and Sprague et al. (U.S. App. 20080303780 hereinafter “Sprag”) in further view of Shinn et al. (U.S. App. 2010/0033451).  
Regarding claim 5, Zee in view of Sprag teaches all the limitations of claim 4. Zee is not relied upon to teach wherein the electrophoretic display includes an electrophoretic medium comprising at least three different types of electrophoretic particles.
However, Shinn teaches wherein the electrophoretic display includes an electrophoretic medium comprising at least three different types of electrophoretic particles (see Para. 11).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Zee and Sprag to include the colored particles of Shinn to produce pictures with the whole color gamut (see Para. 38). 
Regarding claim 8, Zee in view of Sprag teaches all the limitations of claim 1. Zee is not relied upon to teach wherein the bistable electro-optic display comprises a color filter array.
However, Shinn teaches wherein the bistable electro-optic display comprises a color filter array  (see Para. 39).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Zee and Sprag to include the color filters of Shinn to produce pictures with the whole color gamut (see Para. 38). 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Zeeuw et al. (U.S. App. 2012/0146975 hereinafter referred to as “Zee”) and Sprague et al. (U.S. App. 20080303780 hereinafter “Sprag”) in further view of Loxley et al. (U.S. App. 2016/0147128 hereinafter “Lox”).  
Regarding claim 7, Zee in view of Sprag teaches all the limitations of claim 4. Zee and Sprag is not relied upon to teach wherein the electrophoretic display comprises an electrophoretic medium disposed in microcells.
However, Lox teaches wherein the electrophoretic display comprises an electrophoretic medium disposed in microcells (see Fig. 8).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Zee and Sprag to include the micro-cells of Lox to increase uniformity of particle distribution (see Para. 46). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Zeeuw et al. (U.S. App. 2012/0146975 hereinafter referred to as “Zee”) and Sprague et al. (U.S. App. 20080303780 hereinafter “Sprag”) in further view of Kanamori et al. (U.S. Pat. 8,890,907 hereinafter “Kana”).  
Regarding claim 10, Zee in view of Sprag teaches all the limitations of claim 4. Zee and Sprag is not relied upon to teach wherein the primary pixels define an edge of an image displayed on the bistable electro-optic display.
Zee as discussed above does teach the concept of the primary pixel (see Fig. 11).
However, Kana teaches wherein the pixels define an edge of an image displayed on the bistable electro-optic display (see Col. 9, Ln. 55-65).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Zee and Sprag to include the edge pixels of Kana for proper image displaying (see Col. 1, Ln 40-50). 

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Zeeuw et al. (U.S. App. 2012/0146975 hereinafter referred to as “Zee”) and Sprague et al. (U.S. App. 20080303780 hereinafter “Sprag”) in further view of Lin et al. (U.S. App.2012/0120122).  
Regarding claim 13, Zee in view of Sprag teaches all the limitations of claim `. Zee and Sprag is not relied upon to teach wherein the bistable electro-optic display is capable of producing at least 16 different colors or gray levels.
However, Lin teaches wherein the bistable electro-optic display is capable of producing at least 16 different colors or gray levels (greyscale grey color example of 256+).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Zee and Sprag to include the 256 greys of Lin for display image quality (see Para. 4). 
Regarding claim 13, Zee in view of Sprag teaches all the limitations of claim `. Zee and Sprag is not relied upon to teach wherein the bistable electro-optic display is capable of producing at least 32 different colors. 
However, Lin teaches wherein the bistable electro-optic display is capable of producing at least 32 different colors (greyscale grey color example of 256+).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Zee and Sprag to include the 256 greys of Lin for display image quality (see Para. 4). 
Allowable Subject Matter
Claims 2, 3, 12, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any 112 issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625